        Case 2:19-cv-04039-GEKP Document 41 Filed 11/23/20 Page 1 of 20




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                             :
CARLOS VEGA                                  :
and                                          :
JOSEPH WHITEHEAD                             :            CIVIL ACTION
         Plaintiffs,                         :
     v.                                      :            No. 2:19-cv-04039
                                             :
CITY OF PHILADELPHIA AND                     :
LAWRENCE KRASNER                             :
           Defendants.                       :
                                             :

                    DEFENDANTS CITY OF PHILADELPHIA AND
                 LAWRENCE KRASNER’S PRETRIAL MEMORANDUM


I.     NATURE OF THE ACTION

       Defendant Lawrence S. Krasner was elected as the Philadelphia County District Attorney

on November 7, 2017 and took office on January 2, 2018. Mr. Krasner made a number of

personnel changes in the first few weeks of his administration, including the termination of 33

employees in the District Attorney’s office (“DAO”). Plaintiffs Carlos Vega and Joseph

Whitehead were among those whose employment was terminated and who have asserted age

discrimination claims under the Age Discrimination in Employment Act (“ADEA”) and the

Pennsylvania Human Relations Act (“PHRA”). However, there is no evidence that Defendant

Krasner’s legitimate non-discriminatory reasons for terminating Plaintiffs were false or a pretext

for discrimination.

II.    COUNTER-STATEMENT OF FACTS

       The DAO attorneys are at-will employees who serve at the pleasure of the District

Attorney. That gave Mr. Krasner the right to pick his own team. In the first few weeks of his



                                           Page 1 of 20
        Case 2:19-cv-04039-GEKP Document 41 Filed 11/23/20 Page 2 of 20




administration, Mr. Krasner made a number of personnel changes, including the termination 30

attorneys. An additional 13 attorneys were not asked to leave but resigned instead.

       In making termination decisions, Mr. Krasner considered his own experiences with and

knowledge of individual DAO attorneys and sought input from trusted advisors and colleagues

regarding the past conduct, reputations and criminal justice philosophies of many others. Mr.

Krasner’s overarching goal in making termination and retention decisions (i.e., picking his team)

was whether each attorney had the skills, dedication and sense of justice needed to support and

promote his progressive vision of criminal justice. Although personnel files were made available,

Mr. Krasner did not review them because he did not have confidence that the files contained

complete, reliable, or helpful information. Mr. Krasner also did not seek formal input from

supervisors in the outgoing administration or talk to those employees he was considering for

termination, because he viewed the office as “tribal” and overly “self-protective.”

       At the time he took office, Mr. Krasner was 56 years old. Nineteen (19) of the 30

attorneys terminated on January 5, 2018 were under the age of 50, including nine (9) attorneys in

their thirties and one attorney in her twenties.


                Age Bracket                         Attorneys Terminated on
                                                    January 5, 2018

                Under 40                            10

                Between 40 and 49                   9

                Over 50                             11


       In his first week in office and over the next 30 days, Mr. Krasner hired fifteen (15)

attorneys, including ten (10) attorneys over 40. Four (4) of these new hires were older than




                                             Page 2 of 20
        Case 2:19-cv-04039-GEKP Document 41 Filed 11/23/20 Page 3 of 20




Plaintiffs. In fact, the data shows that the number of attorneys in the office over the age of 40

(not including Mr. Krasner) did not materially change during this period.


                  DAO
                                 January     5,   January 2018     DAO Attorney
       Age        Attorney
                                 2018     DAO     Voluntary        Hires within 30   Net Change
       Bracket    Count as of
                                 Attorney         DAO Attorney     days of January
                  January  1,
                                 Terminations     Departures       5, 2018
                  2018

       Under 40           198            -10                  -7           +4               -13

       Over 40            98             -20                  -5           +10              -15


       By the end of July 2018, Mr. Krasner had hired twenty-two (22) attorneys over the age of

40, including the following:

       •   Nine (9) attorneys that were 64 or older: Hon. Carolyn Temin (83); Richard Glazer
           (75); Ronald Simon (70); Charles Cunningham (69); Robert Listenbee (69); Paul
           George (67); Flo Messier (65); Raymond Roberts (64); and Michael Giampietro (64);
       •   Four (4) attorneys between the ages of 58 and 59: Vincent Corrigan (59); Patricia
           McKinney (59); Nancy Winkelman (59); Jeffrey Lindy (58); and
       •   Nine (9) attorneys between the ages of 40 and 54: Anthony Voci (54); Patricia
           Cummings (51); Crystal Powell (50); Paul Reddel (47); Joseph Green (46); Noel Ann
           DeSantis (43); Carrie Wood (41); Varghese Kurian (41); and Tracey Tripp (41).

These attorneys took on a variety of roles in the new administration, ranging from policy-level

and supervisory roles to staff attorney unit assignments, including the major trial unit, the special

investigations unit, the waiver unit, the conviction integrity unit, the pre-trial unit, and the

juvenile unit.

Plaintiff Carlos Vega

       Plaintiff Carlos Vega, an attorney in the Homicide Unit, was one of the 30 DAO

attorneys whose employment was terminated on January 5, 2018. At the time of his termination,

he was 61 years old (five years older than Mr. Krasner).



                                               Page 3 of 20
        Case 2:19-cv-04039-GEKP Document 41 Filed 11/23/20 Page 4 of 20




       Mr. Krasner has known Mr. Vega for over thirty years, and recently had tried the

Scott/Muhammed case to verdict against him. Mr. Krasner’s negative opinions regarding Mr.

Vega’s ethics and trustworthiness were established during the Scott/Muhammed case, and formed

the basis for his decision to terminate Mr. Vega.

       The Scott/Muhammed case was a “gut-wrenching” capital homicide case that went to

trial, after five years of litigation, in December 2016. Mr. Krasner represented Ibrahim

Muhammed with co-counsel Anthony Voci. Mr. Vega’s conduct that Mr. Krasner deemed

unacceptable included:

           •   Mr. Vega’s abusive behavior during pretrial discovery. Mr. Krasner testified that

               Mr. Vega behaved in a petty, abusive, and disrespectful way to him and his staff

               during pretrial discovery and made it very difficult to obtain copies of discovery

               materials.

           •   Mr.   Vega’s    contacts   with       defense   witnesses   during   trial   and   his

               misrepresentations to the Court regarding those witness contacts. Mr. Krasner

               testified that Mr. Vega lied to him and the Court about his interviews with defense

               witnesses Amber Creamer and Jajal Aljuwaie in the corridor outside the

               courtroom, during which, according to Mr. Vega, they suddenly became able to

               identify the defendant. In addition, Mr. Vega told those defense witnesses that

               they could leave before testifying.

           •   Mr. Vega’s attempt to renege on a prior agreement regarding witness

               identification testimony and to “ambush” the defense at trial. At trial, Mr.

               Krasner told the court that Mr. Vega’s proposed witness identification testimony




                                            Page 4 of 20
         Case 2:19-cv-04039-GEKP Document 41 Filed 11/23/20 Page 5 of 20




                 was the “typical ambush we’ve had the entire trial” and that Mr. Vega was

                 reneging on his prior agreement not to present identification testimony.

             •   The late disclosure of mitigation evidence in the death penalty phase. Mr.

                 Krasner testified that the prosecution did not turn over critical mitigation evidence

                 until the very end of trial and “far too late for us to give them to our experts to be

                 adequately prepared to testify.”

        The transcript of the Scott/Muhammed trial confirms Mr. Krasner’s testimony and

includes his co-counsel Mr. Voci’s argument to the Court in the Scott/Muhammed case

demonstrating the dishonesty of Mr. Vega’s representation that detectives were with him when

he spoke with two defense witnesses.

        Mr. Voci has also testified regarding Mr. Vega’s conduct during the Scott/Muhammed

trial and stated his view that Mr. Vega’s conduct was unacceptable and unethical. 1                            “A

prosecutor has the responsibility of a minister of justice and not simply that of an advocate. And

Mr. Vega’s conduct throughout the course of the Commonwealth versus Ibrahim Muhammad

and Scott violated the spirit and the letter of Rule 3.8 in a very significant way. It was the

antithesis of what Rule 3.8 requires of a prosecutor.”

        Jack McMahon, who represented the co-defendant Nalik Scott, also testified that he was

outraged by Mr. Vega’ “disgraceful” conduct in the Scott/Muhammed trial. He stated that “all

the way through the trial” he believed that Mr. Vega was “playing fast and loose with the rules”

1
  Mr. Vega’s counsel objected to Mr. Voci’s testimony regarding Mr. Vega’s conduct during the Scott-Muhammed
trial at Mr. Voci’s October 30, 2020 deposition on the grounds of “surprise.” The facts relating to Mr. Vega’s
conduct at the Scott/Muhammed trial were covered extensively in Mr. Krasner’s September 16, 2020 deposition, Mr.
Vega’s October 15, 2020 deposition and Mr. McMahon’s October 22, 2020 deposition. Indeed, Mr. Voci’s
statements to Judge Bronson in the Scott/Muhammed had already been covered in detail at Mr. McMahon’s October
22, 2020 deposition during which Mr. Vega’s counsel specifically acknowledged that “Mr. Voci made the
statements.” Although Defendants’ Rule 701 Disclosures had inadvertently omitted Mr. Voci from the list of lay
opinion witnesses regarding Mr. Vega (which was immediately corrected), Mr. Vega’s counsel was well aware of
Mr. Voci’s role in the Scott/Muhammed trial and had a full and fair opportunity to question Mr. Voci at the October
30, 2020 deposition.

                                                   Page 5 of 20
        Case 2:19-cv-04039-GEKP Document 41 Filed 11/23/20 Page 6 of 20




and that Mr. Vega’s conduct was particularly disturbing in a death penalty case. Notably, when

Mr. McMahon read in the newspaper that Mr. Vega had sued Mr. Krasner and the City of

Philadelphia for age discrimination in 2019, Mr. McMahon sent Mr. Krasner a text which read:

“What he did to us in Scott / Mohammad was a disgrace. Plus, he lied directly to the court.

Knowing directly the methods of Carlos it would have been a dereliction of duty to keep him.”

       Michael Giampietro is a Philadelphia attorney whose opinion is valued by Mr. Krasner.

Mr. Krasner consulted with him regarding individual DAO attorneys prior to the January 5, 2018

terminations. Mr. Giampietro testified during his deposition that he was aware that Mr. Krasner

had had “a very negative experience with Carlos in a case involving him and Jack McMahon.”

       Mr. Vega does not deny that the Scott/Muhammed trial was contentious. He does not

believe that he acted unethically during the litigation. Rather, during his deposition, he criticized

Mr. Krasner’s performance during the trial, questioning his legal aptitude.

Plaintiff Joseph Whitehead

       Plaintiff Joseph Whitehead was one of the 30 DAO attorneys terminated on January 5,

2018. At the time of his termination, he was 64 years old. He had numerous assignments over

the course of his tenure in the DAO. He joined the Homicide Unit in November 2014, but by

2016 was assigned to devote most of his time to the resentencing of juvenile lifers under the

terms of Miller v. Alabama.

       Over the years, Mr. Krasner formed a negative view of Mr. Whitehead’s prosecutorial

judgment based on his own experiences and Mr. Whitehead’s reputation in the criminal justice

community. “I [] kn[e]w him to be extreme in his approach to prosecution. And what I mean by

that is extreme in wanting the highest charge, extreme in wanting the longest sentence, extreme

in trying to make sure that no one ever got a break. Kind of an incapacity to separate the wheat


                                             Page 6 of 20
        Case 2:19-cv-04039-GEKP Document 41 Filed 11/23/20 Page 7 of 20




from the chaff.” From Mr. Krasner’s perspective, Mr. Whitehead had a “profoundly different

philosophy” that was entirely inconsistent with what Mr. Krasner was trying to do in the office.

       Mr. Giampietro testified that he discussed Mr. Whitehead with Mr. Krasner prior to the

January 5, 2018 employment terminations and that he told Mr. Krasner: “I wouldn’t keep him.”

Mr. Giampietro also described several personal experiences with Mr. Whitehead’s which, in his

opinion, demonstrated rigidity and lack of judgment.

       In addition, Brian Zarallo, Mr. Whitehead’s supervisor and a member of the juvenile

resentencing committee in 2017 freely acknowledged that Mr. Whitehead had a reputation for

seeking “heavier” sentences under that prior administration’s sentencing standards.

       Mr. Whitehead’s extreme mindset is demonstrated in juvenile resentencing memoranda

he prepared in October/November 2017. Although Mr. Krasner did not have access to these

memoranda when he made the decision to terminate Mr. Whitehead, Mr. Whitehead’s sentencing

recommendations confirm Mr. Whitehead’s reputation for seeking heavy sentences and validate

Mr. Krasner’s opinions regarding Mr. Whitehead’s prosecutorial judgment.

           •   Mr. Giampietro, who participates in the juvenile resentencing committee in the

               Krasner administration, testified that he observed further evidence of Mr.

               Whitehead’s rigidity and lack of judgment in his juvenile resentencing work,

               commenting that Mr. Whitehead’s sentencing recommendations were “just

               obscene.”

           •   Mr. Whitehead’s juvenile resentencing recommendations were not only materially

               longer than the Krasner administration ultimately recommended, but also

               materially longer than even the prior administration was willing to accept. By way

               of example, in October 2017, Mr. Whitehead prepared a resentencing


                                           Page 7 of 20
        Case 2:19-cv-04039-GEKP Document 41 Filed 11/23/20 Page 8 of 20




               memorandum for a juvenile lifer (age 14 when charged), recommending a

               sentence of 60 years to life. The sentencing recommendation approved in the prior

               administration was 20 years lower (40 years to life). The sentencing

               recommendation approved in the Krasner administration was 38 years lower (22

               years to life).

           •   Robert Listenbee, one of Mr. Krasner’s First Assistants and a nationally-

               recognized juvenile justice attorney, is a member of the juvenile resentencing

               committee in Mr. Krasner’s administration. Mr. Listenbee testified that he

               reviewed sentencing memoranda prepared by Mr. Whitehead and that some of

               Mr. Whitehead’s recommendations were “harsh” and “cruel” and did not properly

               take into account the factors mandated by the United States Supreme Court such

               as adolescent development.

Mr. Krasner’s Public Statements Regarding Institutional Change

       In the absence of any actual evidence of age bias, Plaintiffs rely on certain public

statements by Mr. Krasner to demonstrate that he “has a strong bias against and stereotypical

views of older Prosecutors” and an “unwavering preference and affinity for young Prosecutors.”

Plaintiffs identified articles and interviews which they assert support their sweeping and

unsupported conclusions about Mr. Krasner.

       In their Complaint, Plaintiffs quote snippets from an interview of Mr. Krasner, which was

conducted before he won the primary and published in the Intercept on May 16, 2017,

highlighting certain language. The language quoted in the Complaint omits a more extended

discussion that includes Mr. Krasner’s statement that the office “already contains the dissent,

meaning people who have been there for years but might have been frustrated for years. I



                                            Page 8 of 20
          Case 2:19-cv-04039-GEKP Document 41 Filed 11/23/20 Page 9 of 20




know some of these folks because some of them would call me and tell me what they knew

about corrupt cops, but couldn’t do anything about it from the inside. Those people need to

stay, and in supervisor positions, because they represent the kind of change that should

come.” Mr. Krasner’s full answer, with the language omitted by Plaintiffs reads:

             If you have a truly progressive DA, there's going to be a certain
             portion of the DA's office who can't stand the idea of change. They're
             going to leave. There are other people who are going to be made to
             leave because you cannot bring about real change and leave people in
             place who are going to fight change every step of the way. The ones
             who will leave will tend to be my generation, people who started in
             this business 30 years ago, which means they'll also tend to be white
             and male. That results in more openings, opportunities for greater
             diversity, and if we are to judge by what's happened in other
             jurisdictions, the office will become a tremendous magnet for new
             talent, because there are a ton of people who are either coming out of
             law school or who are mid-career who would love to work in a truly
             progressive DA's office but haven't been able to find any.

             That means you have really committed, dedicated, talented people
             who are coming into an organization that already contains the
             dissent, meaning people who have been there for years but might
             have been frustrated for years. I know some of these folks because
             some of them would call me and tell me what they knew about
             corrupt cops, but couldn’t do anything about it from the inside.
             Those people need to stay, and in supervisor positions, because they
             represent the kind of change that should come. And there are a lot of
             just malleable, mostly younger attorneys who did what they were told,
             and always wanted to do the right thing, and with proper training will
             do the right thing. I think real cultural change is possible.

          Mr. Krasner testified he was discussing the challenges of effecting institutional change in

his public statements and that he wanted the office to be a “destination for all talent,” regardless

of chronological age, who wanted to see reforms in the criminal justice system. Specifically, he

stated:

             The reality is that what you have had in the Philadelphia DA’s office
             for my entire career is you have had a particular philosophy. And
             when you have that particular philosophy, which is the same
             philosophy that has made this country the most incarcerated county in
             the world, and in many ways has torn apart all of the different things

                                              Page 9 of 20
       Case 2:19-cv-04039-GEKP Document 41 Filed 11/23/20 Page 10 of 20




          that we try to do to prevent crime, when you have that philosophy it
          hires people who share that philosophy. It trains people to follow that.
          It advances people who follow it. It turns into supervisors who follow
          it. And unfortunately it is a recipe for things to become more and more
          tribal. That is what happened in that office.

       Mr. Krasner further testified that his desire to disrupt the DAO’s institutional culture did

not reflect a preference for younger attorneys, and that he sought out and hired mid- to late-

career and retirement-age attorneys who shared his criminal justice philosophy including Judge

Carolyn Engle Temin (83 years old) and Bob Listenbee (69 years old) who serve as his First

Assistants and many others, including: Richard Glazer (75); Ronald Simon (70); Charles

Cunningham (69); Robert Listenbee (69); Paul George (67); Flo Messier (65); Raymond Roberts

(64); Michael Giampietro (64); Vincent Corrigan (59); Patricia McKinney (59); Nancy

Winkelman (59); Jeffrey Lindy (58); Anthony Voci (54); Patricia Cummings (51); Crystal

Powell (50); Paul Reddel (47); Joseph Green (46); Noel Ann DeSantis (43); Carrie Wood (41);

Varghese Kurian (41); and Tracey Tripp (41). Mr. Krasner further explained

          When I hired Carolyn [Engel] Temin who was well past a mandatory
          retirement age as a judge after having been a prosecutor, a public
          defender, a judge, an international human rights judge, I was hiring
          someone at 83 years of age who very clearly is not brand new and who
          is progressive. Same thing when I hired Bob Listenbee, Barack
          Obama’s head of juvenile justice for the United States of America at
          an age that was close to 70. The same is true when I asked Chip Junod,
          who had been [in] this office, the DA’s office for many years, to come
          back to the DA’s office from other employment. And he was
          considerably older than me and has now retired. The same thing when
          I asked Guy Garant, who was in the office for many years, [and] had
          already retired. And I asked Mr. Garant who is around my age or a bit
          older, I asked him to come back. He didn’t do it only because basically
          his, he would be working for free giv[en] the situation with his
          pension. I have repeatedly, repeatedly asked people who are not,
          quote, young, unquote, to come into this office. I have attracted many
          of them. Our Chief of the Conviction Integrity Unit was hired from
          Austin, Texas at about 50 years of age, one of many, many, many
          examples. Giampietro is a senior person. You know, it is not typical
          that senior people in prosecution, because of the culture, because of

                                           Page 10 of 20
       Case 2:19-cv-04039-GEKP Document 41 Filed 11/23/20 Page 11 of 20




          the legislation that was passed, it is not typical that they have
          progressive views. But it is a fact that there are many senior people
          who have exactly what we are looking for. And it’s not just that we
          say we would hire them, we have hired them.

       Plaintiffs also present out-of-context portions of their own transcriptions of an October 7,

2017 radio interview in which Mr. Krasner used the term “old guard”:

          [T]here is no question that the old guard in that [DA's] office is in
          control and the old guard in that office is not desiring change at
          all. In fact, one of them went out of his way to say that 'there is
          nothing wrong with this ship, the ship does not need to be righted
          and we do not need an outsider telling us what to do.' Well that
          crowd needs to go.

          They need to get out of the way and let people who are ex-Prosecutors
          who have been on the other side, let people who have a real moral
          compass about justice and, you know, let people who are
          sophisticated and modern and understanding of the mistakes that
          have been made in the last fifty years. Let them run the show. And
          if we can really do that, then I think there are those Prosecutors
          who are open to those ideas and that vision then there are new
          Prosecutors who are going to be coming mid-career or straight out
          of law school.

          There is an old guard there [in the DA's Office] who actually thinks
          Lynne Abraham for 19 years was doing the right thing when frankly,
          she almost never did the right thing at all. You know, there's that crew,
          they're very loyal to a particular way of doing things. Which is very
          authoritarian, very unscientific, very political and they are not only
          going to resist, they are you might say in the throes of trying to resist
          even now. Those folks got to go. I mean some of them are leaving
          already which is a good choice and some of them are going to go.

          So, yes, there will be turnover . . . and people whose vision is
          incompatible with the progressive vision of the next District Attorney
          in Philadelphia, and I hope that person will be me . . . I mean they will
          be well-served to find another place to work.

The language misleadingly quoted in the Complaint omits the context in which the comments

were made:

          There are a lot of prosecutors, especially these days, who I think are
          really fair minded people who absolutely want to do the right thing

                                           Page 11 of 20
       Case 2:19-cv-04039-GEKP Document 41 Filed 11/23/20 Page 12 of 20




           and have always wanted that in a way that is, you know, directed
           towards justice and equality and sees the bigger picture, but there is
           no question that the old guard in that office is in control and the old
           guard in that office is not desiring change at all.

           ...

           Well that crowd needs to go. They need to get out of the way and let
           people who are ex prosecutors who have been on the other side, let
           people who have a real moral compass about justice and, you know,
           let people who are sophisticated and modern and understanding of the
           mistakes that have been made in the last fifty years. Let them run the
           show. And if we can really do that, then I think there are those
           prosecutors who are open to those ideas and that vision, then there are
           new prosecutors who are going to be coming mid-career or straight out
           of law school who have heard the phrase “mass incarceration” who
           take seriously the idea of crime prevent as opposed to the DA’s office
           being a political springboard.

           ...

           As I said, I think there is an old guard, it certainly isn’t [] everyone
           above a certain age, that’s not the case [], but [there] is an old guard
           there.

       Moreover, Mr. Krasner testified that his use of the term “old guard” in this and other

interviews has nothing to do with chronological age.

           Q: When you said the old guard needs to go, what did you mean?

           A: The reference [is] to the French revolution. Are you not aware of it?
           Have you looked up what old guard means? It means entrenched . . . It
           means the entrenched people who have been in control and who are
           resistant to change. The old guard, Napoleon’s guard, were not
           necessarily old, they were soldiers. In fact, they were rather vigorous
           soldiers and had to be of a fairly reasonable age in order to fight. That
           is what old guard refers to. It refers to the people who come from an
           older philosophy who are in control. They might be senior. They might
           be young. But either way they are [adherents] to a philosophy and they
           are unwilling to change.

           [W]hen you have any organization that has taken power and that
           entrenches that power over a period of time there will be some people
           among them who are older. But it is a question of philosophy. It’s not
           in and of itself just a question of age. As you see cultural shift, as you
           see a move, for example, from racial segregation in the south to the

                                           Page 12 of 20
          Case 2:19-cv-04039-GEKP Document 41 Filed 11/23/20 Page 13 of 20




              beginnings of racial integration in the south to more general
              integration in the south to new attitudes about race, what you are
              seeing are generational shifts. There are young white supremacists
              right now who want to go back and refight the Civil War. They’re
              called the Boogaloo Boys. They are old guard. They might be 16 years
              old but they are old guard.

          Mr. Krasner testified that he is committed to retaining and recruiting attorneys, regardless

of age, who are committed to criminal justice reform. He has hired numerous people who are

older from the outside and fired people who are younger. Mr. Krasner testified that he wants the

office “to be a destination for all talent.” He further explained that “if you are going to try to

change culture then what you have to do is you have to bring in people who have different life

experiences who have different perspectives.”

III.      MONETARY DAMAGES

          See Plaintiffs’ Memorandum.

IV.       WITNESSES

       1. District Attorney Lawrence Krasner
          3 S. Penn Square, Philadelphia, PA
          Liability

       2. Rachel Mitchell
          3 S. Penn Square, Philadelphia, PA
          Liability

       3. Arun Prabhakaran
          1207 Chestnut Street, Philadelphia, PA
          Liability

       4. Shamika Taliaferro, BBA, MPA (or other Board of Pensions representative)
          2 Penn Plaza, 16th Floor, Philadelphia, PA
          Damages

       5. Jack McMahon, Esquire
          139 N. Crosky Street, Philadelphia, PA
          Liability



                                               Page 13 of 20
        Case 2:19-cv-04039-GEKP Document 41 Filed 11/23/20 Page 14 of 20




     6. Michael Giampietro, Esquire
        3 S. Penn Square, Philadelphia, PA
        Liability

     7. Chief Deputy Attorney General Brian Zarallo
        1600 Arch Street, #300, Philadelphia, PA
        Liability

     8. Assistant District Attorney Chesley Lightsey
        3 Penn Square, Philadelphia, PA
        Liability

     9. Assistant District Attorney Anthony Voci
        3 Penn Square, Philadelphia, PA
        Liability

     10. Jody Dodd
         3 Penn Square, Philadelphia, PA
         Liability

     11. First Deputy District Attorney Robert Listenbee
         3 Penn Square, Philadelphia, PA
         Liability

     12. Dustin Slaughter
         Philadelphia, PA
         Liability

        Defendants reserve the right to call any witness identified by Plaintiffs and any rebuttal

witnesses that may become necessary at trial.

V.      EXHIBITS

     1. Complaint

     2. Answer

     3. Plaintiff Vega’s Response to Defendants’ Interrogatories

     4. Plaintiff Vega’s Supplemental Response to Defendants’ Interrogatories

     5. Plaintiff Vega’s Second Supplemental Response to Defendants’ Interrogatories

     6. Plaintiff Vega’s Production Pursuant to the Pilot Program Initial Discovery Protocols for
        Employment Cases Alleging Adverse Action

                                             Page 14 of 20
   Case 2:19-cv-04039-GEKP Document 41 Filed 11/23/20 Page 15 of 20




7. Plaintiff Vega’s Response to Defendants’ Request for Production of Documents

8. Plaintiff Whitehead’s Response to Defendants’ Interrogatories

9. Plaintiff Whitehead’s Response to Defendants’ Request for Production of Documents

10. Plaintiff Whitehead’s Production Pursuant to the Pilot Program Initial Discovery
    Protocols for Employment Cases Alleging Adverse Action

11. Plaintiff Whitehead’s Amended Responses to his Production Pursuant to the Pilot
    Program Initial Discovery Protocols for Employment Cases Alleging Adverse Action

12. Plaintiffs’ Supplemental Responses to Interrogatories and Supplemental Disclosures of
    Potential Lay Witness Opinion Testimony

13. Defendants Lawrence Krasner and City of Philadelphia’s Responses to Plaintiff Vega’s
    Interrogatories

14. Defendants Lawrence Krasner and City of Philadelphia’s Responses to Plaintiff Vega’s
    Interrogatories

15. Defendants Lawrence Krasner and City of Philadelphia’s Responses to Plaintiff Vega’s
    Request for Production of Documents

16. Defendants Lawrence Krasner and City of Philadelphia’s Responses to Plaintiff Vega’s
    Second Interrogatories

17. Any supplemental or amended discovery responses of Defendants Lawrence Krasner and
    City of Philadelphia, including their production pursuant to the Court’s January 20, 2020
    Order

18. Defendants Lawrence Krasner and City of Philadelphia’s Production and Amended
    Production Pursuant to the Pilot Program Initial Discovery Protocols for Employment
    Cases Alleging Adverse Action

19. Personnel file of Carlos Vega (CITY0037-0152)

20. Personnel file of Joseph Whitehead (CITY0001-0036)

21. Deposition transcript of Lawrence Krasner

22. Deposition transcript of Carlos Vega

23. Deposition transcript of Joseph Whitehead



                                       Page 15 of 20
   Case 2:19-cv-04039-GEKP Document 41 Filed 11/23/20 Page 16 of 20




24. Deposition transcript of Robert Listenbee

25. Deposition transcript of Brian Zarallo

26. Deposition transcript of Anthony Voci

27. Deposition transcript of Rachel Mitchell

28. Deposition transcript of Arun Prabhakaran

29. Deposition transcript of Jack McMahon

30. Declaration of Rachel Mitchell with exhibits

31. Declaration of Chesley Lightsey with exhibits

32. Trial transcript of Commonwealth v. Mohammad/Scott

33. List of Attorneys appointed to the DAO between July 2018 and September 2019

34. List of Attorneys appointed to the DAO between January 2018 and June 2018

35. January 4, 2018 Memorandum from Arun Prabhakaran to Rachel Mitchell (CITY 0413-
    0414)

36. List of Separated Employees (CITY0415-0416)

37. District Attorney’s Office Policy Manual (CITY0192-0376)

38. District Attorney’s Office At Will Employment Policy (CITY0205)

39. Pennsylvania Human Relations Commission Complaint and submissions of Carlos Vega
    (PV000014-PV000086)

40. Pennsylvania Human Relations Commission Answer of Respondents City of Philadelphia
    and Lawrence Krasner to Carlos Vega Complaint, Verified Statement of Lawrence
    Krasner, and Position Statement of Respondents. (CITY0153-0172)

41. Pennsylvania Human Relations Commission Complaint and submissions of Joseph
    Whitehead (Whitehead054-0154)

42. Pennsylvania Human Relations Commission Answer of Respondents City of Philadelphia
    and Lawrence Krasner to Joseph Whitehead Complaint, Verified Statement of Lawrence
    Krasner, and Position Statement of Respondents. (CITY0173-0191)

43. Pension documentation for Joseph Whitehead (CITY0378-0398)


                                       Page 16 of 20
       Case 2:19-cv-04039-GEKP Document 41 Filed 11/23/20 Page 17 of 20




   44. Correspondence between Joseph Whitehead and the Board of Pensions and Retirement

   45. Pension documentation for Carlos Vega (CITY0399-0412)

   46. Correspondence between Carlos Vega and the Board of Pensions and Retirement

   47. Carlos Vega employment and salary history (CITY0417-0419)

   48. Joseph Whitehead employment and salary history (CITY0420-0422)

   49. Documents created by Rachel Mitchell (CITY423-447)

   50. Plaintiff Carlos Vega’s emails, letters, and resumes for job applications between January
       2018 and the present (including but not limited to PV000089-PV000107)

   51. Plaintiff Joseph Whitehead’s emails, letters, and resumes for job applications between
       January 2018 and the present (Whitehead175-178, 181-195)

   52. Correspondence to and from Rachel Mitchell regarding Plaintiffs’ separations from the
       DAO (including, but not limited to PV000006-000008)

   53. List created by Carlos Vega of matters assigned to him at time of termination
       (PV000234-PV000236)

   54. Memoranda regarding juvenile lifers resentencing drafted by Plaintiff Whitehead
       (including but not limited to Exhibits 1-3 to the Declaration of Chesley Lightsey,
       Whitehead Depositions Exhibits 1-2, and Whitehead210-288)

   55. January 13, 2018 Philly.com Article (Exhibit 8 to Defendants’ Motion for Summary
       Judgment)

   56. September 5, 2019 McMahon Text (McMahon Deposition Exhibit 1)

   57. September 18, 2018 City Life Philadelphia Magazine Article (Vega Deposition Exhibit
       19).

   58. Reports of Appointment and Separation

   59. Demonstrative exhibits

       Defendants also reserve the right to utilize any exhibits identified by Plaintiffs and any

rebuttal or impeachment evidence that may become necessary during trial.




                                           Page 17 of 20
         Case 2:19-cv-04039-GEKP Document 41 Filed 11/23/20 Page 18 of 20




VI.      ESTIMATED TIME OF TRIAL

         5-7 Days.

VII.     STIPULATIONS OF COUNSEL

         None at this time.

VIII. OBJECTIONS TO EXHIBITS AND EVIDENCE (SEE BELOW)

      1. Objections to the admissibility of any exhibit based on authenticity:

         Defendants object to the introduction of various internet articles unless presented in their

entirety pursuant to Federal Rule of Evidence 106.

         Defendants object to the introduction of transcripts or partial transcripts of interviews or

prepared by unknown individuals including: excerpts from Jacobin Radio interview of Defendant

Krasner (Whitehead 110-111); WHYY interview of Defendant Krasner (Whitehead 113-114);

and WBUR articles re Defendant Krasner interview (Whitehead 11-20).

      2. Objections to the admissibility for any reason (except relevancy) of any evidence
         expected to be offered:

         Defendants object to the introduction of the bar passage rates of any DAO new hires as

they may be viewed as prejudicial and are not probative of any matter at issue in this case.

         Defendants object to the introduction of evidence about alleged incidents that occurred

after Defendant Krasner’s January 2018 personnel decisions, including those involving Dana

Bazelon, Anthony Voci, and Movita Johnson-Harrell as they are highly prejudicial and not

probative of any matter at issue in this case.

      Defendants object to repetitive and redundant testimony about Plaintiffs’ skills, reputation,

and competence.




                                              Page 18 of 20
          Case 2:19-cv-04039-GEKP Document 41 Filed 11/23/20 Page 19 of 20




    3. Deposition testimony (including videotaped depositions) to be offered during a
       party’s case-in-chief (with citations to the page and line number), including the
       opposing party’s counter-designations.

          The parties are not presently aware of any witnesses who will be unavailable to testify at

trial, necessitating the offering of deposition testimony. If a witness is unavailable to testify, or if

the parties want to offer any deposition testimony into evidence, Defendants join in Plaintiffs

proposal that the parties either take a trial deposition or work together to prepare the necessary

deposition transcript designations.

    IX.      OTHER MATTERS

          Defendants join in Plaintiffs’ request that the parties be allowed additional time beyond

December 7, 2020, to submit the stipulation of uncontested facts, proposed jury voir dire

questions, proposed jury instructions, motions in limine, trial memoranda, and a joint

statement of the case. Paragraph 12 of the Third Amended Scheduling Order states that

these submissions are due seven days after the Final Pretrial Conference “[u]nless

otherwise ordered.”



 /s/ David Smith                                    /s/ Lisa Swiatek
___________________________________________
David Smith, Esquire                                Lisa A. Swiatek, Esquire
Anne Kane, Esquire                                  Benjamin Patchen, Esquire
Schnader Harrison Segal & Lewis LLP                 City of Philadelphia Law Department
1600 Market Street, Suite 3600                      Labor and Employment Unit
Philadelphia, PA 191013                             1515 Arch Street, 16th Floor
                                                    Philadelphia, PA 19102
Counsel for District Attorney
Lawrence Krasner                                    Counsel for City of Philadelphia



November 23, 2020




                                              Page 19 of 20
       Case 2:19-cv-04039-GEKP Document 41 Filed 11/23/20 Page 20 of 20




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                             :
CARLOS VEGA                                  :
and                                          :
JOSEPH WHITEHEAD,                            :             CIVIL ACTION
          Plaintiffs,                        :
     v.                                      :             No. 2:19-cv-04039
                                             :
CITY OF PHILADELPHIA AND                     :
LAWRENCE KRASNER                             :
           Defendants.                       :
                                             :

                                    CERTIFICATE OF SERVICE



       I, Lisa Swiatek, Esquire, attorney for The City of Philadelphia and Lawrence Krasner, do

hereby certify that a true and correct copy of the foregoing Pretrial Memorandum was served by

way of the electronic filing system on this 23nd day of November 2020 and is available to counsel

and interested parties of record.




                                                           ______________________
                                                 LISA A. SWIATEK




                                           Page 20 of 20
